Name: Commission Regulation (EEC) No 601/87 of 27 February 1987 amending for the third time Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: cooperation policy;  farming systems;  beverages and sugar;  food technology;  cultivation of agricultural land
 Date Published: nan

 28 . 2. 87 Official Journal of the European Communities No L 58/47 COMMISSION REGULATION (EEC) No 601/87 of 27 February 1987 amending for the third time Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79 2. Article 4 (3) is supplemented by the following : Region 6 : 27 500 000 hi'. 3 . In Article 5 ( 1 ) the last sentence is replaced by the following : The abovementioned classes shall be fixed on the basis in particular of the yield classes provided for in Regulation (EEC) No 2102/84.' 4. Article 9 ( 1 ) is replaced by the following : * 1 . Exemption from the obligation specified in Article 41 of Regulation (EEC) No 337/79 shall be granted to producers who are required, after any deductions under the fourth subparagraph of Article 41 (4) of Regulation (EEC) No 337/79, to deliver a total of less than five hi of table wine for compulsory distil ­ lation.' 5 . The following paragraph is added to Article 14 : '3 . The product of coupage of a wine suitable for yielding white table wine or of a white wine with a wine suitable for yielding a red table wine or with a red table wine, in accordance with Article 125 ( 1 ) of the Act of Accession, may be delivered for distillation in Spain . To that end it shall be treated in the same way as a white table wine of type A I.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 536/87 (2), and in particular Article 41 (9) thereof, Whereas Article 41 of Regulation (EEC) No 337/79 is applicable in Spain with effect on the 1986/87 wine year ; whereas Commission Regulation (EEC) No 854/86 (3), as last amended by Regulation (EEC) No 1863/86 (4), should be amended accordingly, in particular as regards demarca ­ tion of production regions ; Whereas Article 9 of Regulation (EEC) No 854/86 speci ­ fies the conditions under which certain producers are granted exemption from the distillation scheme in ques ­ tion ; whereas when applied during the 1985/86 wine year those provisions resulted in exemptions being granted in respect of too great a share of total production ; whereas limits to the exemptions are feasible from an administra ­ tive point of view ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 854/86 is hereby amended as follows : 1 . The following is added to Article 4 (2) '  Region 6 : the Spanish sections of wine-growing zones C.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2) OJ No L 55, 25 . 2 . 1987, p . 1 . ( 3) OJ No L 80 , 25 . 3 . 1986, p . 14.b) OJ No L 161 , 17. 6 . 1986, p . 30 .